Name: Commission Regulation (EEC) No 3986/89 of 21 December 1989 amending Annexes II, III bis and VII to Council Regulation (EEC) No 4135/86 with regard to certain textile products originating in Yugoslavia (categories 5, 6, 7 and 15)
 Type: Regulation
 Subject Matter: political geography;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 380/32 Official Journal of the European Communities 29 . 12 . 89 COMMISSION REGULATION (EEC) No 3986/89 of 21 December 1989 amending Annexes II, III bis and VII to Council Regulation (EEC) No 4135/86 with regard to certain textile products originating in Yugoslavia (categories 5 , 6 , 7 and 15) Whereas the measures provided for in this Regulation are in accordance with the opinion of the 'Yugoslavia' Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4135/86 of 22 December 1986 on rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Regulation (EEC) No 669/88 (2), and in particular Article 16 thereof, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with Yugoslavia an Agreed Minute modifying the quantitative limits for categories 5, 6, 7 and 15 products provided for in the Additional Protocol to the Cooperation Agreement between the EEC and Yugoslavia on trade in textiles ; Whereas the Council has decided, on 18 July 1989, that this Agreed Minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes II , III bis and VII to Regulation (EEC) No 4135/86 ; HAS ADOPTED THIS REGULATION : Article 1 Annexes II , III bis and VII to Regulation (EEC) No 4135/86 are hereby amended for Yugoslavia in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 December 1989. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 73, 18 . 3 . 1988, p. 45. 29. 12. 89 Official Journal of the European Communities No L 380/33 ANNEX 1 . Annex II is amended as follows :  In group I B (categories 5, 6 and 7, Yugoslavia) the table is replaced by the following table : 'Category CN code Description Third country Unit Year Annual quantitative limit 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and junipers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted and crocheted Yugoslavia 1 000 pieces 1988 1989 1990 1991 2 122 2 217 2317 2 418 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool , cotton or man-made fibres Yugoslavia t 1 000 pieces 1988 1989 1990 1991 978 1 027 1 079 1 133 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool , cotton or man-made fibres Yugoslavia 1 000 pieces 1988 1989 1990 1991 567 598 631 665' In group II B (category 15, Yugoslavia) the table is replaced by the following table : 'Category CN code Description Third country Unit . Year Annual quantitative limit 15 6202 1 1 00 6202 12 10 ex 6202 12 90 6202 13 10 ex 620213 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girl's woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, cotton or man-made textile fibres (other than parkas) (of category 21 ) Yugoslavia 1 000 pieces 1988 1989 1990 1991 735 778 825 875' No L 380/34 Official Journal of the European Communities 29 . 12. 89 2. Annex III bis is amended as follows :  In group I B (categories 5, 6 and 7, Yugoslavia) the table is replaced by the following table : 'Category CN code Description Third country Member State Unit Quantitative limit from 1 January to 31 December 1988 1989 | 1990 1991 5 6101 10 90 6101 20 90 6101 30 90 610210 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 1091 6110 10 99 6110 20 91 61 10 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted Yugoslavia D F I BNL UK IRL DK GR ES PT EEC 1 000 pieces 750 564 181 188 279 13 45 28 57 17 2 122 765 599 200 193 290 14 48 29 61 18 2 217 : 779 636 220 198 302 15 51 30 67 19 2 317 796 672 240 204 312 16 55 31 76 20 2418 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls' woven trousers and slacks, of wool, cotton or man-made fibres Yugoslavia D F I BNL UK IRL DK GR ES PT 1 000 pieces 305 99 82 141 261 5 15 12 44 14 316 111 93 144 268 6 16 14 45 14 328 123 105 147 275 7 17 15 47 15 337 139 118 150 282 8 18 15 50 16 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 EEC 978 1 027 1079 1 133 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man ­ made fibres Yugoslavia D F I BNL UK IRL DK GR ES PT EEC 1 000 pieces 250 70 60 71 49 2 12 12 33 8 567 257 77 67 73 54 2 13 12 35 8 598 264 85 75 76 ... 57 2 14 12 37 9 631 270 94 81 79 62 2 15 12 40 10 665' 29 . 12. 89 Official Journal of the European Communities No L 380/35  In group II B (category 15, Yugoslavia) the table is replaced by the following table : 'Category CN code Description Third country Member State Unit Quantitative limit from 1 January to 31 December 1988 1989 1990 1991 15 6202 11 00 6202 12 10 ex 6202 12 90 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, cotton or man-made textile fibres (other than parkas) (of category 21 ) Yugoslavia D F I BNL UK IRL DK GR ES PT - EEC 1 000 pieces 306 149 43 63 74 2 34 12 40 12 735 313 153 52 69 86 2 34 12 45 12 778 321 157 59 76 100 2 34 13 50 13 825 329 162 68 81 115 2 35 14 55 14 87. 3. Annex VII is modified as follows :  In Appendix A (Categories 5, 6, 7 and 1 5) the table is replaced by : 'Category Description Units Years QuantityEEC 5 Jerseys, windcheaters and the like 1 000 pieces 1988 1989 1990 1991 3 600 3 832 4 078 4 340 6 Woven trousers 1 000 pieces 1988 1989 1990 1991 10 852 1 1 655 12 510 13 444 7 Blouses and shirt-blouses, woven, knitted or crocheted 1 000 pieces 1988 1989 1990 1991 5 889 6 232 6 595 6 978 15 Woven coats and jackets for women 1 000 pieces 1988 1989 1990 1991 5 754 6 329 6 961 7 657'  Appendix B is replaced by the following : 'APPENDIX B Breakdown of outward processing trade objectives between Member States Category Unit Member State 1988 1989 1990 1991 5 1 000 pieces D F I BNL UK IRL DK GR E P EEC 3 134 111 355 3 600 3 338 118 377 3 832 3 552 125 401 4078 3 780 133 427 4 340 No L 380/36 Official Journal of the European Communities 29 . 12. 89 Category Unit Member State 1988 - 1989 1990 1991 6 1 000 pieces D F I BNL UK IRL DK GR E P EEC 9 245 415 147 1 045 10 852 9 928 446 158 1 123 11 655 10 663 479 170 1 206 12518 11 543 514 183 1 294 13444 7 1 000 pieces D F 5 438 5 755 6 090 6444 I BNL UK IRL DK GR E P EEC 451 5 899 477 6 232 505 6 595 534 6 978 8 1 000 pieces D F I BNL UK IRL DK GR E P EEC 10 062 125 145 4 726 15 058 10 515 130 152 4 939 15 736 10 988 137 159 5 160 16444 11 483 143 166 5 392 17 184 15 1 000 pieces D F I BNL UK IRL DK GR E P EEC 5220 110 44 380 5 754 5 742 121 48 418 6 329 6 316 133 53 459 6 961 6 948 146 58 505 7 657 16 1 000 pieces D F I BNL UK IRL DK GR E P EEC 2 616 109 109 376 49 3 259 2 851 119 119 410 53 3 552 3 107 130 130 447 58 3 872 3 387 142 142 487 63 4 221